ORDER

PER CURIAM.
Alvery Hortiz (Appellant) appeals from the judgment of the trial court convicting him of first-degree murder, armed criminal action, forcible rape and forcible sodomy after a jury trial. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion, and a rational trier of fact could have found Appellant guilty beyond a reasonable doubt. State v. Smith, 11 S.W.3d 733, 736 (Mo.App. E.D.1999). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).